DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6-13, and 15-18 are objected to because of the following informalities.
Regarding claim 1, the clause “receive the gesture comprises a plurality of gesture inputs on the region” is missing a relative pronoun. It is recommended that the clause be amended to “receive the gesture which comprises a plurality of gesture inputs on the region”.
Regarding claim 1, the phrase “determine, among the gesture” is grammatically awkward, because the preposition “among” is used to refer to multiple objects. It is recommended that the preposition “among” be replaced by “for”.
Regarding claim 1, the terms “the each gesture input” and “the each gesture input” are grammatically awkward. It is recommended that the article “the” be deleted in each instance.
Claims 2-4 and 6-9 depend from claim 1 and share the objections.
Regarding claim 10, the clause “activating selectively, among a display of the electronic device” is grammatically awkward, because the preposition “among” is 
Regarding claim 10, the clause “receiving a gesture comprises a plurality of gesture inputs on the region” is missing a relative pronoun. It is recommended that the clause be amended to “receiving a gesture which comprises a plurality of gesture inputs on the region”.
Regarding claim 10, the phrase “determining, among the gesture” is grammatically awkward, because the preposition “among” is typically used to refer to multiple objects. It is recommended that the preposition “among” be replaced by “for”.
Regarding claim 10, the terms “the each gesture input” and “the each gesture input” are grammatically awkward. It is recommended that the article “the” be deleted in each instance.
Claims 11-13 and 15-18 depend from claim 10 and share the objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-13, 15-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled The claims contain new matter.
Regarding claim 1, the limitation “determine a direction of the each gesture input based on a start point and an end point of the each gesture input” is new matter. The specification only teaches determining a direction of a user operation according to start point and end point in the embodiments associated with Figs. 2A-2D and 3A-3H. These embodiments do not comprise a plurality of gesture inputs. The original claim 5 of parent application describes determining a direction from a start point to an end point, but this does not teach that the determination of the direction is “based on a start point and an end point” (emphasis added). The specification does not teach the limitation “determine a direction of the each gesture input based on a start point and an end point of the each gesture input” when there are a plurality of gesture inputs. Claims 2-4 and 6-9 depend from claim 1 and share the rejection.
Regarding claim 10, the limitation “determining a direction of the each gesture input based on a start point and an end point of the each gesture input” is new matter. The specification only teaches determining a direction of a user operation according to start point and end point in the embodiments associated with Figs. 2A-2D and 3A-3H. These embodiments do not comprise a plurality of gesture inputs. The original claim 5 of the parent application describes determining a direction from a start point to an end point, but this does not teach that the determination of the direction is “based on a start point and an end point” (emphasis added). The specification does not teach the limitation “determining a direction of the each gesture input based on a start point and 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 9, 15, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the terms “a second gesture”, “a first gesture”, “the second gesture”, and “the first gesture” do not appear to make sense based on the content of the claims 1 and 6 after the amendments for claim 1. It is recommended that the terms be amended to “a second gesture input”, “a first gesture input”, “the second gesture input”, and “the first gesture input”.
Regarding claim 9, the term “plurality of gestures” does not appear to make sense based on the content of claims 1 and 9 after the amendments for claim 1. It is recommended that the term be amended to “plurality of gesture inputs”.
Regarding claim 15, the terms “a second gesture”, “a first gesture”, “the second gesture”, and “the first gesture” do not appear to make sense based on the content of the claims 10 and 15 after the amendments for claim 10. It is recommended that the terms be amended to “a second gesture input”, “a first gesture input”, “the second gesture input”, and “the first gesture input
Regarding claim 18, the term “plurality of gestures” does not appear to make sense based on the content of claims 10 and 18 after the amendments for claim 10. It is recommended that the term be amended to “plurality of gesture inputs”.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection are under 35 USC 112(a) and (b), as explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gene W Lee/Primary Examiner, Art Unit 2692